[Cite as State v. Peete, 2013-Ohio-5079.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                  :        MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                         CASE NO. 2013-T-0104
        - vs -                                  :

DERRICK DEE PEETE (AKA “RIZZI”),                :

                 Defendant-Appellant.           :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2012 CR 786.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Heidi A. Hanni, 1714 Boardman-Poland Road, Youngstown, OH                       44514 (For
Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     On October 28, 2013, appellant, Derrick Dee Peete (aka “Rizzi”), by and

through counsel, filed a notice of appeal from an October 23, 2013 entry of the Trumbull

County Court of Common Pleas. In that entry, the trial court denied appellant’s motion

to continue. A review of the trial court docket reflects that a jury trial is set for November

12, 2013, at 8:30 a.m.

        {¶2}     Appellee, the state of Ohio, filed an “Emergency Motion to Dismiss

Pending Appeal” on October 31, 2013.
         {¶3}   According to Section 3(B)(2), Article IV of the Ohio Constitution, a

judgment of a trial court can be immediately reviewed by an appellate court only if it

constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116,

2003-Ohio-6241, ¶3. If a lower court’s order is not final, an appellate court does not

have jurisdiction to review the matter, and the matter must be dismissed. Gen. Acc. Ins.

Co. v. Ins. of N. Am., 44 Ohio St.3d 17, 20 (1989). For a judgment to be final and

appealable, it must satisfy the requirements of R.C. 2505.02 and, if applicable, Civ.R.

54(B).

         {¶4}   Pursuant to R.C. 2505.02(B), there are seven categories of “final orders”;

if a trial court’s judgment satisfies any of them, it is considered a “final order,” which can

be immediately appealed and reviewed by a court of appeals.

         {¶5}   R.C. 2505.02(B) states, in part:

                An order is a final order that may be reviewed, affirmed, modified,
                or reversed, with or without retrial, when it is one of the following:

                (1) An order that affects a substantial right in an action that in effect
                determines the action and prevents a judgment;

                (2) An order that affects a substantial right made in a special
                proceeding or upon a summary application in an action after
                judgment;

                (3) An order that vacates or sets aside a judgment or grants a new
                trial;

                (4) An order that grants or denies a provisional remedy and to
                which both of the following apply:

                (a) The order in effect determines the action with respect to the
                provisional remedy and prevents a judgment in the action in favor
                of the appealing party with respect to the provisional remedy.

                (b) The appealing party would not be afforded a meaningful or
                effective remedy by an appeal following final judgment as to all
                proceedings, issues, claims, and parties in the action.


                                                2
              (5) An order that determines that an action may or may not be
              maintained as a class action;

              (6) An order determining the constitutionality of any changes to the
              Revised Code * * *;

              (7) An order in an appropriation proceeding * * *.

       {¶6}   Generally, the judgment of conviction and sentence is the final, appealable

order in a criminal case. See State v. Lester, 130 Ohio St.3d 303, 308, 2011-Ohio-

5204. Crim.R. 32(C) provides that; “[a] judgment of conviction shall set forth the plea,

the verdict, or findings, upon which each conviction is based, and the sentence.”

       {¶7}   Further, the court in Miller v. Bauer, 139 Ohio App.3d 922, 928 (10th

Dist.2000), held that an order overruling a motion for continuance is not a final,

appealable order. See also State v. Evans, 6th Dist. Lucas No L-08-1095, 2008-Ohio-

2093, ¶11.

       {¶8}   In the present case, appellant’s appeal is based solely on an interlocutory

order issued prior to the jury trial, which denied his motion to continue the trial. An order

denying a continuance does not fall into any of the categories under R.C. 2505.02 or

Crim.R. 32(C). Thus, we lack jurisdiction to consider an appeal from the October 23,

2013 judgment entry.

       {¶9}   Accordingly, appellee’s motion to dismiss the appeal for lack of a final,

appealable order is hereby granted.

       {¶10} Appeal dismissed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.



                                             3